NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1



                    United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted June 18, 2012∗
                                    Decided June 20, 2012


                                               Before

                               FRANK H. EASTERBROOK, Chief Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge


No. 12-1489                                                      Appeal from the United
                                                                 States District Court for the
UNITED STATES OF AMERICA,                                        Northern District of Illinois,
      Plaintiff-Appellee,                                        Eastern Division.

               v.                                                No. 99 CR 561-5
                                                                 James F. Holderman,
KEVIN SNULLIGAN,                                                 Chief Judge.
      Defendant-Appellant.


                                                Order

       Kevin Snulligan, who is serving a term of 540 months’ imprisonment for
distributing drugs, asked the district court to reduce his sentence under recent
retroactive changes to the sentencing tables for crack cocaine. The district judge denied
this motion, and Snulligan appeals.

       The district judge recalculated Snulligan’s offense level using the retroactively
applicable tables and concluded that it fell from level 38 to level 37. This did not do


∗ After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No 12-1489                                                                     Page 2


Snulligan any good, however, because both level 37 and level 38 give the same range
(360 months to life) for someone with Snulligan’s extensive criminal history. He
observes that the offense level for the crack-cocaine offense, standing alone, fell from 38
to 34, which would have produced a lower sentencing range. But under the Guidelines
a career offender is assigned a level of 37 when the level otherwise computed would be
lower. U.S.S.G. §4B1.1(b)(1). That is why Snulligan’s sentencing range remained at 360
months to life.

        Snulligan contends that because his offense level fell with the retroactive change in
the Guidelines, the judge could resentence him to any term within the range of 360
months to life. But 18 U.S.C. §3582(c)(2), which governs retroactive changes, provides
that a district judge may reduce a sentence only when "defendant ... has been sentenced
to a term of imprisonment based on a sentencing range that has subsequently been
lowered by the Sentencing Commission” (emphasis added). Snulligan’s offense level
has been reduced, but his “sentencing range” has not, and the district court therefore
correctly concluded that Snulligan is ineligible for a lower sentence. See United States v.
Guyton, 636 F.3d 316, 318 (7th Cir. 2011); United States v. Jackson, 573 F.3d 398, 399–400
(7th Cir. 2009); United States v. Forman, 553 F.3d 585, 589–90 (7th Cir. 2009).

                                                                                   AFFIRMED